DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The disclosure is objected to because of informalities.
Page 8, line 22 of the specification recites the phrase:  “thin film 375”.  However, there does not appear to be any feature in the drawings which is labeled “375”.  It is believed that this phase may have been intended to recite:  “thin film 71”, a term which is introduced in the preceding sentence and is used throughout the remainder of the paragraph.
Appropriate correction is required.

Claim Objections
Claims 18-20 are objected to because of informalities.
Claims 18-20 recite the phrase:  “The WGP of claim 15”.  It is believed that this phrase was intended to recite:  “The optical device of claim 15”.
Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 10, 12 and 13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Diwan et al., US 2016/0291209 (the published application of U.S. Pat. No. 9,995,864, which was cited in the IDS of 8/13/2020).
Regarding Claim 10, Diwan discloses:  A wire grid polarizer (WGP) comprising (the Examiner notes that the term “comprising” is an open-ended transitional phrase which permits additional elements or features):
wires on a face of a substrate (protrusions on the upper face of substrate 11; FIGS. 1-6 of Diwan);
with channels between adjacent wires (gaps G between the protrusions; FIGS. 1-6 of Diwan);
each wire including embedded organic moieties (the protrusions have an upper layer 13 [and side layers 13] which may include, for example, --OCH.sub.3 or may include CF.sub.3(CF.sub.2).sub.n(CH.sub.2).sub.m; paragraphs [0026], [0057]-[0073] and FIGS. 1-6 and Claims 5, 7, 8, 10, 12, 14, 16 of Diwan).

Regarding Claim 12, Diwan discloses:  wherein the organic moieties include --CH.sub.3, --CH.sub.2CH.sub.3, or both (the protrusions have an upper layer 13 [and side layers 13] which may include, for example, --OCH.sub.3 or may include CF.sub.3(CF.sub.2).sub.n(CH.sub.2).sub.m; paragraphs [0026], [0057]-[0073] and FIGS. 1-6 and Claims 5, 7, 8, 10, 12, 14, 16 of Diwan).

Regarding Claim 13, Diwan discloses:  wherein all organic moieties include .ltoreq.3 carbon atoms (the protrusions have an upper layer 13 [and side layers 13] which may include, for example, --OCH.sub.3 or may include CF.sub.3(CF.sub.2).sub.n(CH.sub.2).sub.m; paragraphs [0026], [0057]-[0073] and FIGS. 1-6 and Claims 5, 7, 8, 10, 12, 14, 16 of Diwan).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors.  In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. § 102(b)(2)(C) for any potential 35 U.S.C. § 102(a)(2) prior art against the later invention.
Claims 11 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Diwan.
Regarding Claims 11 and 14, Diwan discloses:  wherein each wire includes a transparent rib (upper layer 13 [and side layers 13] are necessarily transparent for the device to function as a polarizer [WGP]; paragraphs [0002], [0050] of Diwan).
Diwan does not appear to explicitly disclose:  wherein a mass percent of the organic moieties in the wire is .gtoreq.0.1% and .ltoreq.20%, and .gtoreq.1% and .ltoreq.25% of atoms in the transparent rib are part of organic moieties.
However, it has been held that where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.  MPEP § 2144.05, Section II, Subsection A, citing In re Aller, 220 F.2d 454, 456; 105 USPQ 233, 235 (CCPA 1955).
In the present case, the general conditions of the claim are disclosed because Diwan discloses the known effects of providing specific quantities of the chemicals/compounds of layer 13, including with respect to bonding sites and number of bonds and their effect on avoiding bonding with undesired chemicals and improving resiliency, as well as molecular weight and its effect on permitting vapor-deposition method and providing sufficient hydrophobicity (see, e.g., paragraphs [0023], [0060], [0065], [0068]-[0072] of Diwan).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to select the claimed quantities of organic moieties in accordance with mere discovery of optimum or workable ranges based on the known factors of avoiding undesired chemical bonding, improving resiliency, permitting vapor-deposition method, and providing sufficient hydrophobicity, as evidenced by paragraphs [0023], [0060], [0065], [0068]-[0072] of Diwan.

Allowable Subject Matter
Claims 1-9 and 15-17 are allowable.  Claims 18-20 would be allowable if rewritten to overcome the claim objections explained above.
The following is a statement of reasons for the indication of allowable subject matter.
With respect to Claim 1, although the prior art discloses various wire grid polarizers (WGP), including:


    PNG
    media_image1.png
    47
    469
    media_image1.png
    Greyscale


The prior art fails to disclose or suggest such combination of features further comprising the combined features of:


    PNG
    media_image2.png
    109
    501
    media_image2.png
    Greyscale



With respect to Claim 15, although the prior art discloses various optical devices, including:


    PNG
    media_image3.png
    93
    499
    media_image3.png
    Greyscale


The prior art fails to disclose or suggest such combination of features further comprising the combined features of:


    PNG
    media_image4.png
    93
    499
    media_image4.png
    Greyscale


With respect to Claims 2-9 and 16-20, these claims each depend from either Claim 1 or Claim 15, and are therefore allowable for at least the reasons explained above (assuming satisfactory resolution of the claim objection issues with respect to Claims 18-20).

Examiner Note – Consider Entirety of Reference
Although various text and figures of the cited reference have been specifically cited in this Office Action to show disclosures and teachings which correspond to specific claim language, Applicant is advised to consider the complete disclosure of the reference, including portions which have not been specifically cited by the Examiner.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN S DUNNING whose telephone number is 571-272-4879.  The examiner can normally be reached Monday thru Friday 10:30AM to 7:00PM Eastern Time Zone.  Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, STEPHONE ALLEN can be reached at 571-272-2434.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/RYAN S DUNNING/Primary Examiner, Art Unit 2872